ORDER
The records in the office of the Clerk of the Supreme Court show that on January 1, 1965, David F. Addlestone was admitted and enrolled as a member of the Bar of this State.
By way of a letter addressed to the Supreme Court of South Carolina, dated December 3, 2001, Mr. Addlestone submitted his resignation from the South Carolina Bar. We accept Mr. Addlestone’s resignation.
Mr. Addlestone shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State.
In addition, he shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
Mr. Addlestone shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that he has fully complied with the provisions *16of this order. The resignation of David F. Addlestone shall be effective upon full compliance with this order. His name shall be removed from the roll of attorneys.
/s/ JEAN H. TOAL, C.J.
/s/ JAMES E. MOORE, J.
/s/ JOHN H. WALLER, JR, J.
/s/ E.C. BURNETT, III, J.
/s/ COSTA M. PLEICONES, J.